Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/22 has been entered.
 					Previous Rejections
Applicants' arguments, filed 04/25/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and  12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7-8 depend from cancelled claim 6 which makes the claim indefinite and claim 12 depends from claim 11 which is also a cancelled claim and thus makes the claim indefinite because the claims are incomplete and there is no antecedent basis for the claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (USP 6,281,199B1) in view of Tiukinhoy et al. (Invest Radioil. 2004;39: 104 - 110, Novel Echogenic  Drug-lmmunoliposomes for Drug Delivery of record) and Liu et al. (International Journal of Nanomedicine 2016:11, presented in IDS) and further in view of  Danenberg et al. (US PG pub. 2004/0266734A1).
Gupta et al. teaches that administration of azithromycin, may lead to a reduction in markers of blood clotting and inflammation in the blood of post-myocardial infarction patients, possibly through eradication of underlying Chlamydia pneumoniae infection. Such administration of macrolide antibiotics may therefore be beneficial not only to cardiac patients, for example by reducing inflammation of heart tissue, blood clotting, susceptibility to angina, the likelihood of readmissions and/or need for bypass or other surgery, but also prophylactically to patients in general, see columns I-2, lines 65-67 and lines 1-10.  The post-myocardial infarction patients were given 500mg per day orally three times a day as a dosage amount of azithromycin, see column 2, lines 60-63 and example 1. The administration of the azithromycin to the subject comprises one or more carriers or excipients, see column 2, lines 17-20.
Gupta et al. does not teach use of liposomes as a carrier or azithromycin encapsulated within a liposome.
Tiukinhoy et al. teaches that liposomal azithromycin was used for targeted delivery for effective inhibition of microbial growth, see results section.
Liu et al. teaches liposomal azithromycin reduces expression of pro-inflammatory cytokines and decreases microbial infection, see page 6788, second column second paragraph and page 6781, introduction.
Danenberg et al. teaches method of treating acute coronary syndrome, see title. Danenberg teaches use of liposomes comprising positive, neutral or negative lipids including DSPC or DSPG used to encapsulate the therapeutic agent, see [0061], [0082] and claim 9. Danenberg teaches wherein the acute coronary syndrome is myocardial infarction, see claim 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized liposomes to encapsulate azithromycin of Gupta et al. One of ordinary skill would have been motivated to do so because Gupta teaches treating infection in a subject after having myocardial infarction, Tiukinhoy et al. teaches that liposomal azithromycin helps in targeted delivery to cells and inhibits microbial infection, Liu teaches liposomal azithromycin reduces expression of pro-inflammatory cytokines and decreases microbial infection and Danenberg teaches use of encapsulated therapeutic agents within the liposomes comprising DSPC or DSPG for treating myocardial infarction. The expected result will be the delivery of liposomal azithromycin to the ischemic myocardial capillaries for targeted delivery for the inhibition of microbial infection along with the treatment of myocardial infarction. Since Liu et al. teaches liposomal azithromycin reduces expression of pro-inflammatory cytokines and decreases microbial infection, it would appear reasonable to conclude that repolarization of macrophages towards an activation state would take place. Regarding the limitations “wherein administering the azithromycin reduces susceptibility to chronic scar enlargement, decreases change in the heart, reduces inflammatory change in the heart, as claimed in instant claims 9-10 and 12-16, are functional characteristics due to administration of the liposomal azithromycin, such characteristics will be necessarily present or flow since the prior art teaches the active method step of administering liposomal azithromycin to a subject who has had myocardial infarction. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. The claims do not recite any additional active method step, but simply recite characterizations/ conclusions of those steps positively recited. Therefore, the "limitations in claims 9-10 and 12-16 are not found to further limit the method defined by the claims, since it simply expresses the intended result of a process steps positively recited (e.g., administering). 
Applicant’s arguments are moot because instant specification also teaches use of DSPC and DSPG for making liposomal preparation of azithromycin in [0062] which are negatively charged and Danenberg teaches use of encapsulated therapeutic agents within the liposomes comprising DSPC or DSPG for treating myocardial infarction.  Further Liu has been cited for the teachings that liposomal azithromycin reduces expression of pro-inflammatory cytokines and decreases microbial infection. It is to be noted that instant independent claims do not recite an injectable formulation administered to a subject in need thereof, with the molar amounts of Azithromycin and the specific phospholipids (see instant specification [0061]) used in making the negatively charged liposome.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612